El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
La apelante Antonia Hernández Curbelo demandó en juicio de tercería en la Corte de Distrito de San Juan a Freiría Hermanos & Co., S. en C., y a José Corretjer Her-nández para que se declarase que son propiedad de la terce-rista los condominios que esa mercantil embargó a Corretjer para hacer cumplir una sentencia obtenida contra él. Tam-bién radicó la tercerista una solicitud de injunction para que se ordenara al máshal de Arecibo que suspendiese la subasta que tenía, anunciada de esos condominios hasta la resolución del pleito de tercería. La Corte inferior decretó el injunction solicitado y fué comunicado a la Corte de Arecibo. Entonces la mercantil solicitó de la Corte que libró el auto de injunction que exigiera a la tercerista que prestase fianza para responder de los daños y perjuicios que dicho auto pudiera causarle, petición a la que se opuso la tercerista pero la Corte ordenó que se prestase la. mencionada fianza por determinada cantidad, fijando para ello un término de cinco *858días, transcurrido el cual sin prestarse la fianza y a instancia de la expresada mercantil dejó sin efecto el injunction decre-tado con imposición a la tercerista del pago de las costas y de honorarios de abogado, contra cuya resolución se interpuso esta apelación alegándose como único motivo para ella que la Corte inferior cometió error al imponerle el pago de esas costas.
Aceptando la tercerista apelante que debía prestar fianza para obtener el injunction que solicitó y fué decretado pues no ha recurrido contra la resolución que le ordenó que pres-tase fianza por determinada cantidad dentro de cierto tiempo, y no habiendo alegado error por haber sido dejado sin efecto el decreto de injunction que obtuvo, a pesar de haberse opuesto a que se anulara, nos parece claro que procedió con temeridad al oponerse a la prestación de fianza y que por esto está bien condenado al pago de las costas y de honorarios de abogado en el procedimiento incidental de injunction.

La resolución apelada debe ser confirmada.